WIENER, Acting P.J.
I concur in the result and in most of the discussion in the majority opinion. I write separately to emphasize that I do so under the compulsion of this court’s recent decision in In re Lamonica H. (1990) 220 Cal.App.3d 634 [270 Cal.Rptr. 60]. Lamonica H. holds that a parent’s agreement to have a juvenile court proceeding tried by a lawyer acting as a temporary judge rather than a referee—thereby waiving the right to review by a superior court judge—may be inferred from the parent’s attorney’s conduct. If the attorney’s conduct can inferentially bind the client, I see no way we could conclude that the attorney’s execution of written stipulation would not similarly bind the client.
It is true Lamonica H. does not cite or discuss the more general authorities which address the question of the attorney’s ability to bind the client. (See, e.g., Blanton v. Womancare, Inc. (1985) 38 Cal.3d 396 [212 Cal.Rptr. 151, 696 P.2d 645, 48 A.L.R.4th 109]; In re Marriage of Helsel (1988) 198 Cal.App.3d 332 [243 Cal.Rptr. 657].) The parent’s Blanton-based argument in this case, however, is necessarily premised on the requirement in California Rules of Court, rule 1416(a)(2) that the parent be advised of the right to review of any decision made by a referee not sitting as a temporary judge. The implications of that rule in terms of the importance of the right to review were before the court in Lamonica H. and deemed insufficient to warrant a different result. While I might have decided Lamonica H. differently had the issue been before me as a matter of first impression for *1491this court,1 I see no way of reconciling Lamonica H. with a conclusion other than that reached by the majority here. Accordingly, I concur.

 My concern with Lamonica H. is that it allows a referee to simply ignore the requirements of rule 1416(a)(2). Under Lamonica H., if the parties do not object to the lack of an advisement, the appellate court will infer an agreement that the referee was to act as a temporary judge, making the advisement unnecessary. (See 220 Cal.App.3d at pp. 647-648.) If they knew enough to object, obviously the lack of an advisement was not prejudicial. A court’s perception that an advisement is unimportant cannot, in my mind, override the Judicial Council’s necessarily contrary view expressed by the adoption of the rule.